THACHER, District Judge.
The . charges upon which plaintiff’s permit to use specially denatured alcohol in the manufacture of perfumes was revoked were amply sustained by the evidence. It is, however, contended that the Commissioner of Prohibition was without power to revoke the permit. By virtue of the Act of March 3, 1927, c. 348, 44 Stat. L. 1381 (5 USCA §§ 281-28le), and the executive order of the Acting Secretary of the Treasury, promulgated April 1, 1927, the powers formerly exercised by the Commissioner of Internal Revenue, pursuant to section 13 of title 3 of the National Prohibition Act (27 USCA § 83), are now exercised by the Commissioner of Prohibition. The permit here in question is not required by statute, but by the regulations promulgated under section 13 of tille 3. Rock v. Blair (D. C.) 13 F.(2d) 1004. The revocation of such permits is, however, governed by section 9 of title 2 (27 USCA § 21) and the action of the Commissioner in revoking the permit is reviewable in this court in the manner provided in section 5 of title 2 (27 USCA § 14). Remick Products v. Mills (C. C. A.) 22 F.(2d) 477; Milillo v. Canfield (C. C. A.) 14 F.(2d) 113. These decisions are not in any way inconsistent with Higgins v. Foster (C. C. A.) 12 F.(2d) 646, where the provisions of section 9 were held applicable to a permit to manufacture denatured alcohol.
The action of the Commissioner in revoking the permit was not unlawful, arbitrary, or capricious, and, there being ample evidence to support his conclusions, the complaint must be dismissed, with costs.